NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


ANTHONY CARRION,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )             Case No. 2D19-69
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 16, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Andrew B. Greenlee of Andrew B.
Greenlee, P.A., Sanford, for Appellant.



PER CURIAM.


              Affirmed.


BLACK, LUCAS, and SMITH, JJ., Concur.